DUFOUR, J.
The plaintiff, alleging itself to have been incorporated under that name, on July 19th, 1905, took out an injunction against Seebt, Kruebhe, Gibson, and others, to restrain them from assuming the name of Hyades Club in the giving of a proposed entertainment.
It appears that on September 24th, 1904, the members of the plaintiff club, together with some of the defendants, formed a society known as the Hyades Social Club.
A charter under private signature, was drawn up, was approved by the district attorney and recorded in -the mortgage office.
Subsequently some of the members withdrew and "formed the plaintiff association.
The corporation which first adopted the name is entitled to it, and the injunction was properly dissolved.
Judgment affirmed.